Title: Thomas Jefferson to Craven Peyton, 10 January [1810]
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
             
                     Monticello 
                     Jan. 10. 09. 1810 
          
          
		  
		  You proposed to me at court the hiring one of the shoemakers of your late brother, which at that time I declined. I will now however be willing to take him and should prefer having the one which can sew the neatest.
          
		  I really think the house, garden Etc at Bunker’s hill rents too low. it cannot be worth less than 50.D and I suppose that this is the time for fixing it’s rent at a proper point. 
		   
		  for if it is now rented to mr Randolph too low, it will not be possible to raise it hereafter. no one could build such a house for the purpose of renting at less than 100.D. however I leave it to yourself to settle with mr R.
			 
		  will you be so good as to let me know as to the shoemaker, when he will come, & his hire.
          
            Your friend & servt
            
                  Th: Jefferson
          
         